Citation Nr: 1327318	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  03-31 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial raring higher than 50 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to January 1973.  

The claim is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2002 of a Department of Veterans Affairs (VA) Regional Office. 

In a decision in February 2012, the Board increased the rating for posttraumatic stress disorder to 50 percent.  In an Order in April 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand of the parties, the VA Secretary and the Veteran, and vacated, in part, and remanded the Board's decision, denying a rating higher than 50 percent, for action consistent with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In the Joint Motion, the parties agreed that the Veteran should be afforded a VA examination to determine the level of occupational impairment due to posttraumatic stress.  In order to comply was the terms of the joint motion the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of occupational and social impairment due to posttraumatic stress disorder, including whether the Veteran is unable to secure or to follow a substantially gainful occupation.


2.  After the above development, adjudicate the claim for an initial rating higher than 50 percent for posttraumatic stress disorder, considering the records of the Social Security Administration which have been received since the last supplement statement of the case was issued in November 2010.   If any benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


